Citation Nr: 0532585	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  05-00 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Poplar 
Bluff, Missouri


THE ISSUE

Entitlement to basic eligibility for enrollment in the 
Department of Veterans Affairs (VA) medical healthcare 
system.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran is reported to have active, honorable service 
from June 1975 to July 1975.  This service as asserted by the 
veteran is uncontested, without official confirmation in the 
records currently before the Board.  Adjudication of this 
claim, as that may concern periods of service, is addressed 
in the VCAA discussion and discussion of the claim at issue, 
in the Reasons and Bases portion of this decision, below.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 determination of the 
Department of Veterans Affairs Medical Center (VAMC) in 
Poplar Bluff, Missouri, which denied the veteran's enrollment 
in the VA medical healthcare system.


FINDINGS OF FACT

1. The facts of this case are not in dispute, and resolution 
is dependent on application of the law rather than on 
weighing of the evidence.

2. The veteran applied for enrollment to the VA medical 
healthcare system in October 2003, and he is a nonservice- 
connected veteran with no other special eligibility 
attributes that might qualify him for an improved priority 
group enrollment.  He has also failed to qualify for VA 
medical care with a co-pay, based on his not being of low 
income under applicable Department of Housing and Urban 
Development (HUD) guidelines.  He is in priority group eight.

3. The veteran's application for enrollment in the VA medical 
healthcare system was received after January 17, 2003.


CONCLUSIONS OF LAW

1. The VAMC appropriately placed the veteran in Priority 
Group 8 for determining entitlement to enrollment in, and 
access to, VA medical care benefits.  38 U.S.C.A. §§ 1705, 
1706 (West 2002); 38 C.F.R. § 17.36 (2005).

2. The criteria for basic eligibility requirements for 
enrollment in, and access to, VA medical care benefits are 
not met.  38 U.S.C.A. §§ 1705, 1706 (West 2002); 38 C.F.R. § 
17.36 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005), VA has an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
See also 38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA 
has an enhanced duty to assist the veteran in the development 
of his claim.  These duties were enacted into law with the 
VCAA.  This liberalizing legislation essentially eliminates 
the requirement that a claimant submit evidence of a well- 
grounded claim and provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
However, it does not appear that these changes are applicable 
to claims such as the one decided here.  Because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002).

Nevertheless, the Board notes that the veteran was notified 
in a November 2003 enrollment decision letter of the reasons 
his application for enrollment was denied.  In a December 
2004 statement of the case he was notified of the criteria 
necessary for basic eligibility for enrollment.  Thus, the 
Board concludes that VA has met its duty to notify the 
veteran in this matter.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c), (d) (2005).  Here, the veteran provided pertinent 
information including his service period from June 1975 to 
July 1975, the honorable character of his service, and the 
absence of special consideration status, including the 
absence of any service-connected disability or any 
entitlement to nonservice-connected pension.  While these 
facts have not been independently confirmed by the Board, 
acceptance of the veteran's own factual assertions are 
sufficient for VA adjudication in this case.  He also 
provided necessary financial information.  Hence, all 
pertinent and necessary information prerequisite to 
adjudication of the appealed issue has been obtained.  The 
facts are not in dispute. Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) (holding that remand pursuant to the VCAA is 
not required where "no reasonable possibility exists that 
any further assistance would aid the appellant in 
substantiating her claim").

For these reasons the Board finds that all relevant facts 
have been adequately developed and no further assistance to 
the veteran in developing the facts pertinent to his claim is 
required to comply with the duty to assist.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Medical Benefits Claim Analysis

The pertinent facts of this case are not in dispute. The 
veteran had active service from June 1975 to July 1975.  The 
character of his service was honorable.  The veteran filed 
his Application for Health Benefits, VA Form 10-10EZ, at the 
VAMC in October 2003.  The veteran asserted in his notice of 
disagreement, accurately, that he applied for dental benefits 
prior to January 2003.  A November 2003 letter from the VA 
hospital in St. Louis, Missouri, confirms that an application 
for dental benefits was received.  However, a claim for 
outpatient dental treatment following service was then and 
remains a separate entitlement from general medical care.  38 
C.F.R. § 17.123 (redesignated as 38 C.F.R. § 17.161 and 
amended May 13, 1996).  

The veteran has also alleged that a VA Form 10-10m, as 
contained within the claims folder, constituted a claim for 
medical care filed prior to January 2003.  However, that 
document, which may have alternately served as an 
"application for medical benefits" or as a "medical 
certificate and history," with both designations provided at 
the top of that form as contained within the claims folder.  
In the veteran's case, the form was used by a physician to 
certify a nose graft on the left side of the nose, and to 
assign a diagnosis of seborrheic dermatitis.  The Board 
concedes that the form was of record prior to January 2003, 
as alleged, but it was never submitted as part of a claim for 
treatment benefits.  Rather, it served as part of 
documentation of VA treatment provided for that condition 
between January 1976 and August 1976.  Those treatment 
records are also contained in the claims folder.  

The veteran has also alleged that he was previously provided 
a treatment card, which he used to obtain VA treatment.  The 
Board also does not discount this fact, as the medical 
records within the claims folder plainly show that the 
veteran received VA treatment between January 1976 to August 
1976.  However, simple prior treatment did not establish any 
entitlement to future treatment, as there is no provision in 
VA law for entitlement on that basis.  

The veteran has not alleged any inservice injury, disease, or 
disability, and has not established service connection for 
any disability.  He was not a prisoner of war and was not 
awarded a Purple Heart. He has not alleged that he was 
exposed to a toxic substance or ionizing radiation, or that 
he ever served in the Southwest Asia theatre of operations.  
He has not alleged that he has a permanent severely disabling 
injury or condition that compromises his ability to carry out 
the activities of daily living and requires the use of 
personal or mechanical assistance to leave home or bed or 
requires constant supervision to avoid physical harm.

In his application, the veteran provided financial records 
detailing that he earned in excess of the limits for VA 
nonservice-connected pension benefits.  He has also not 
alleged entitlement to nonservice-connected pension.  Pension 
is a benefit payable by VA to veterans of a period of war 
because of disability.  Basic entitlement to such pension 
exists if, among other things, the veteran's income is not in 
excess of the maximum annual pension rate (MAPR) specified in 
38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b) (West 2002); 38 
C.F.R. § 3.3(a)(3), 3.23(a), (b), (d)(4).  The veteran has 
alleged in testimony before the undersigned that he would be 
willing to pay a co-pay.  (Hearing Transcript (HT), page 7)  
Nonetheless, as explained below, there is still no 
entitlement under present law for VA treatment of the veteran 
based on his Category 8 status and his not having enrolled 
status on January 17, 2003.  38 C.F.R. § 17.36(c)(2); 68 Fed. 
Reg. No. 12, 2670-2673.

The regulations provide that, except as otherwise provided in 
38 C.F.R. § 17.37 (factors not relevant here), a veteran must 
be enrolled in the VA medical healthcare system as a 
condition for receiving the "medical benefits package" set 
forth in §17.38. 38 C.F.R. § 17.36(a).

Under 38 U.S.C.A. § 1705(a), VA shall manage the enrollment 
of veterans in accordance with the following priorities, in 
the order listed: (1) veterans with service-connected 
disabilities rated 50 percent or greater; (2) veterans with 
service-connected disabilities rated 30 percent or 40 
percent; (3) Veterans who are former prisoners of war or who 
were awarded the Purple Heart, veterans with service- 
connected disabilities rated 10 percent or 20 percent, and 
veterans described in subparagraphs (B) and (C) of section 
1710(a)(2) of this title; (4) veterans who are in receipt of 
increased pension based on a need of regular aid and 
attendance or by reason of being permanently housebound and 
other veterans who are catastrophically disabled; (5) 
veterans who are unable to defray the expenses of necessary 
care as determined under 38 U.S.C.A. § 1722(a); (6) all other 
veterans eligible for hospital care, medical services, and 
nursing home care under 38 U.S.C.A. § 1710(a)(2); and, (7) 
veterans described in 38 U.S.C.A. § 1710(a)(3). 38 U.S.C.A. § 
1705(a).

Effective October 1, 2002, section 202(a) of Public Law 107- 
135 (115 Stat. 2457), provides: (a) Priority of Enrollment in 
Patient Enrollment System.  Section 1705(a) was amended by 
striking paragraph (7) and inserting the following new 
paragraphs. (7) Veterans described in section 1710(a)(3) of 
this title who are eligible for treatment as a low income 
family under section 3(b) of the United States Housing Act of 
1937; and (8) Veterans described in section 1710(a)(3) of 
this title who are not covered by paragraph (7).  38 U.S.C.A. 
§ 1705(a) (West 2002).

In managing the provision of hospital care and medical 
services under section 1710(a) of this title, the Secretary 
shall, to the extent feasible, design, establish and manage 
healthcare programs in such a manner as to promote cost-
effective delivery of health care services in the most 
clinically appropriate setting.  38 U.S.C.A. § 1706(a).

In the case of a veteran who is not described in paragraphs 
(1) and (2) of 38 U.S.C.A. § 1705(a), the Secretary may, to 
the extent resources and facilities are available, furnish 
hospital care, medical services, and nursing home care which 
the Secretary determines to be needed.  38 U.S.C.A. § 
1710(a)(3).

As initially noted above, except as otherwise provided in 38 
C.F.R. § 17.37, a veteran must be enrolled in the VA medical 
healthcare system as a condition for receiving the "medical 
benefits" package set forth in 38 C.F.R. § 17.38.  38 C.F.R. 
§ 17.36(a)(1).  A veteran may apply to be enrolled at any 
time.  A veteran who wishes to be enrolled must apply by 
submitting a VA Form 10-10EZ to a VA medical facility.  38 
C.F.R. § 17.36(d)(1).

The Secretary will determine which categories of veterans are 
eligible to be enrolled based on an order of priority as 
described in 38 U.S.C.A. § 1705(a) and corresponding 
regulations under 38 C.F.R. § 17.36(b)(1)-(8).

The latter regulatory category (38 C.F.R. § 17.36(b)(8)) is 
further prioritized into the following subcategories: (i) 
Noncompensable zero percent service-connected veterans who 
are in an enrolled status on a specified date announced in a 
Federal Register document promulgated under paragraph (c) of 
this section and who subsequently do not request 
disenrollment; (ii) Nonservice-connected veterans who are in 
an enrolled status on a specified date announced in a Federal 
Register document promulgated under paragraph (c) of this 
section and who subsequently do not request disenrollment; 
(iii) Noncompensable zero percent service-connected veterans 
not included in paragraph (b)(8)(i) of this section; and (iv) 
Nonservice-connected veterans not included in paragraph 
(b)(8)(ii) of this section.  38 C.F.R. § 17.36(b)(8).

With respect to Federal Register notification of eligible 
enrollees it is anticipated that on or before August 1 of 
each year the Secretary will announce in paragraph (c)(2) of 
this section which categories of veterans are eligible to be 
enrolled.  As necessary, the Secretary at any time may revise 
this determination by further amending paragraph (c)(2) of 
this section.  38 C.F.R. § 17.36(c)(1).

The law also provides that VA will enroll all priority 
categories of veterans set forth in 38 C.F.R. § 17.36(b) 
beginning January 17, 2003 except that those veterans in 
priority category 8 who were not in an enrolled status on 
January 17, 2003 or who requested disenrollment after that 
date, are not eligible to be enrolled.  38 C.F.R. 
§ 17.36(c)(2); 68 Fed. Reg. No. 12, 2670-2673.

The Board finds that the veteran is not eligible to enroll 
for VA medical healthcare benefits as a matter of law, for 
the following reasons.

The criteria for eligibility to enroll for VA medical 
healthcare benefits are listed in 38 C.F.R. § 17.36 (2005), 
as noted above. These criteria divide eligible applicants 
into eight priority groups. There is no indication that the 
veteran has service-connection status for any disorder, and 
he stated on his application that he did not have a service-
connected rating.  Thus he does not meet the eligibility 
criteria for priority groups one or two.  38 U.S.C.A. 
§ 1705(a)(1), (2).

The veteran denies and the record does not show that he was a 
prisoner of war, or was awarded the Purple Heart, or was 
retired from the military due to disability, or received 
disability compensation under 38 U.S.C.A. § 1151, or is 
entitled to receive disability compensation was suspended 
pursuant to 38 U.S.C.A. § 1151, or that entitlement to 
disability compensation was suspended because of the receipt 
of military retired pay.  Thus, he does not meet the 
eligibility criteria for priority group three.  38 U.S.C.A. 
§ 1705(a)(3).

The veteran also does not allege and the record does not show 
that the veteran received increased pension based on his need 
for regular aid and attendance or by reason of being 
permanently housebound, or that he was catastrophically 
disabled, and thus he does not meet the eligibility criteria 
for priority group four.  38 U.S.C.A. § 1705(a)(4).  To the 
contrary, the veteran has provided a financial worksheet as 
well as testimony (HT, p. 6) that he remains gainfully 
employed.  

The veteran has not been shown to be unable to defray the 
expenses of necessary care under 38 U.S.C.A. § 1722(a).  
Under 38 U.S.C.A. § 1722, a veteran is considered to be 
unable to defray the expenses of necessary care if he is 
eligible to receive medical assistance under a State plan 
approved under title XIX of the Social Security Act, if he is 
in receipt of pension under section 1521 of title 38, or if 
his attributable income (and net worth) is not greater than 
the amount set forth in subsection (b).  See 38 U.S.C.A. §§ 
1503, 1522, 1722.  The record does not show that the veteran 
has been approved under title XIX of the Social Security Act.  
Nor does it show that he is in receipt of pension under 
Section 1521.  Regarding the third eligibility criteria for 
this priority category, the income threshold is updated 
annually.  38 U.S.C.A. § 1722 (b), (c). 

As noted above, the veteran has presented income data as a 
single individual with no dependents, with attributable 
income of $37,800, as self-reported in October 2003, and this 
establishes that the veteran does not meet the eligibility 
criteria for priority group five.  38 U.S.C.A. § 1705(a)(5).

The veteran did not serve on active duty during a period of 
war.  He did not serve during the Vietnam Era, did not serve 
in Vietnam, and there is no indication of exposure to Agent 
Orange in service. The evidence does not show that he had 
nose or throat radium treatment, that he was exposed to 
ionizing radiation or environmental contaminants, or that he 
served in the Gulf War.  Consequently, he does not meet the 
eligibility criteria for priority group six.  38 U.S.C.A. 
§ 1705(a)(6).

The veteran would be eligible under priority group seven if 
he agreed to pay the applicable co-payment, and if his income 
for the previous year, 2002, constituted low income under the 
geographical income limits established by the United States 
Department of Housing and Urban Development, based on those 
applicable low income limits for the fiscal year that ended 
on September 30 of 2002 or the year ended September 30, 2003.  
38 U.S.C.A. §§ 1705(a)(7), 1710(a)(3),(f).  He has agreed to 
pay the co-payment, but his stated income does not meet those 
criteria.  For Butler County, Missouri where the veteran 
resides, the veteran's stated $37,800 per year of countable 
income exceeds the 80-percent-of-median family income cut-off 
defined as low income, which was $22,750 in fiscal year 2002 
and $24,100 in 2003 for a single individual with no 
dependents.  Fiscal Year Income Limits for the Public Housing 
and Section 8 Programs (2002, 2003), U.S. Department of 
Housing and Urban Development.  Thus, he does not meet the 
eligibility criteria for priority group seven.  38 U.S.C.A. 
§ 1705(a)(7).

The Secretary determined that the VA does not have sufficient 
resources to provide the medical care benefits package to all 
veterans seeking enrollment.  Therefore, on January 17, 2003 
the Secretary of Veterans Affairs announced that all priority 
groups of veterans except those in priority group eight who 
were not in an enrolled status on January 17, 2003, would be 
enrolled in the VA Health Care System. 68 Fed. Reg. No. 12, 
2670-2673.

By law, VA is only required to manage enrollment within its 
eight enrollment priority categories and announce in the 
Federal Register which priority group of veterans VA will 
accept for enrollment in the VA Health Care System.  There is 
nothing in the law that requires VA to provide the veteran 
personal notice of this change.

Because the veteran was appropriately assigned to Priority 
Group 8, and he applied for enrollment after January 17, 
2003, he is not eligible for enrollment.  38 C.F.R. 
§ 17.36(c)(2).  If he had filed his application prior to 
January 17, 2003, or qualified under any of the other 
categories of qualification he would have been eligible.  
However, the veteran did not file his application until 
September 2003 and is not otherwise eligible, as discussed 
above.

The applicable regulations provide that, with respect to 
Federal Register notification of eligible enrollees it is 
anticipated that on or before August 1 of each year the 
Secretary will announce in paragraph (c)(2) of this section 
which categories of veterans are eligible to be enrolled.  
They also provide that as necessary, the Secretary at any 
time may revise this determination by further amending 
paragraph (c)(2) of this section. 38 C.F.R. § 17.36(c)(1).

Because the evidentiary facts presented in this case are not 
in dispute, and the veteran has not stated a claim for which 
relief can be granted with regard to exemption from the 
eligibility assessment (means testing) for VA medical 
treatment purposes, his appeal must be denied.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Moreover, because the 
law, rather than the facts in this case, is controlling, the 
provisions of 38 U.S.C.A. § 5107(b) are not for application.



ORDER

Entitlement to basic eligibility for enrollment in the VA 
medical healthcare system is denied.  



                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


